CONCURRING IN PART
Ford, Judge:
The majority opinion correctly determined that plaintiff has failed to establish the component material of the protested items. In view of this finding the claim for classification under item 654.00 of the Tariff Schedules of the United States is untenable. Plaintiff has therefore failed to overcome the presumption of correctness attaching to the classification.
Inasmuch as the claimed classification has not been established the collateral issue as to whether the claim for entireties is encompassed by the protest or whether such claim enlarges the scope of the protest by bringing in merchandise not covered is moot. Under such circumstances I believe it is unnecessary to consider this facet of the case. In any event and without belaboring the point I am of the opinion that an entirety claim does not necessarily enlarge the scope of the *92protest and accordingly I do not agree with my colleagues as to this point.